                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


SEAN QUINCY LEWIS,

                       Plaintiff,

       v.                                                      Case No. 18-C-1225

MILWAUKEE COUNTY JAIL, et al.,

                       Defendants.


                                    ORDER DISMISSING CASE


       On October 9, 2018, U.S. Magistrate Judge David E. Jones screened Plaintiff’s complaint,

as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915A. ECF No. 10. Judge Jones

explained to Plaintiff that he could not proceed with his lawsuit because his allegations were too

vague for the court to reasonably infer that Defendants had violated his rights. Judge Jones gave

Plaintiff the opportunity to file an amended complaint. He warned Plaintiff that, if he did not file

an amended complaint by November 5, 2018, the court would infer that he no longer wished to

proceed with his case, and the court would dismiss his case. According to the court’s records,

Plaintiff did not file an amended complaint by the deadline.

       Although Plaintiff consented to Judge Jones hearing and deciding his case, Defendants have

not yet had the opportunity to consent to a magistrate judge deciding the case. Accordingly, the

clerk’s office reassigned this case to a district judge for dismissal based on Plaintiff’s failure to

diligently prosecute his case. See Civil L.R. 41(c).
        IT IS THEREFORE ORDERED that this case is DISMISSED without prejudice.

Plaintiff may refile his case at a later date, subject to the relevant statute of limitations. If he does

so, he will be required to pay a new filing fee.

        Dated this 16th     day of November, 2018.

                                                s/ William C. Griesbach
                                                William C. Griesbach, Chief Judge
                                                United States District Court




                                                   2
